ALDISERT, Circuit Judge
(dissenting).
Standing in this ease does not trouble me. This is not a taxpayer’s suit, Flast v. Cohen, 392 U.S. 83, 88 S.Ct. 1942, 20 L.Ed.2d 947 (1968), Frothingham v. Mellon, 262 U.S. 447, 43 S.Ct. 597, 67 L. Ed. 1078 (1923); nor a suit to obtain judicial review of agency action, United States v. Students Challenging Regulatory Agency Procedures, 412 U.S. 669, 93 S.Ct. 2405, 37 L.Ed.2d 254 (1973), Sierra Club v. Morton, 405 U.S. 727, 92 S.Ct. 1361, 31 L.Ed.2d 636 (1972), Association of Data Processing Service Organizations, Inc. v. Camp, 397 U.S. 150, 90 S. Ct. 827, 25 L.Ed.2d 184 (1970); nor a voter’s complaint alleging impairment of his right to vote, Baker v. Carr, 369 U. S. 186, 82 S.Ct. 691, 7 L.Ed.2d 663 (1962). Only the damages aspect of the complaint has survived the mootness of the injunctive request. Thus, the claim is reduced to a garden variety case or controversy in which a plaintiff stockholder asserts economic harm to the corporation for which he has standing derivatively on behalf of the corporation. Kauffman v. Dreyfus Fund, Inc., 434 F. 2d 727 (3d Cir. 1970), cert. denied, 401 U.S. 974, 91 S.Ct. 1190, 28 L.Ed.2d 323 (1971).
I have heretofore expressed discomfort with certain decisions of this court regarding standing. See, United States v. Richardson, 465 F.2d 844 (3d Cir. 1972) , (Adams, J., dissenting, joined by Aldisert and Hunter, JJ.), and Schiaffo v. Helstoski, 492 F.2d 413 (3d Cir., 1974) (Aldisert, J., dissenting.) And I would hope that the district courts and courts of appeals will soon receive definitive guidance in this “complicated specialty of federal jurisdiction, the solution of whose problems is in any event more or less determined by the specific circumstances of individual situations. . ”1 The Supreme Court has heard argument in two important standing cases, United States v. Richardson, supra, (No. 72-885, argued October 10, 1973) , 42 U.S.L.W. 3216, and Richardson v. Reservists Committee to Stop the War, (No. 72-1188, argued January 14, 1974) , 42 U.S.L.W. 3418.
The standing issue aside, I would affirm the district court because I find that Congress has not provided a civil remedy for the plaintiff expressly or by implication. While an implied right of action may be rationalized with considerable persuasion, this can be done only by defying the Supreme Court’s recent pronouncement in National Railroad Passenger Corp. v. National Association of Railroad Passengers, 414 U.S. 453, 94 S.Ct. 690, 38 L.Ed.2d 646 (1974) (Amtrak). I see Amtrak to be a definite signal to the courts of appeal and district courts to decelerate use of excerpts from Justice Clark’s opinion in J. I. *427Case Co. v. Borak, 377 U.S. 426, 431-432, 84 S.Ct. 1555, 12 L.Ed.2d 423 (1964), to find implied civil remedies not expressly authorized by Congress. Three bright warning lights were flashed in Amtrak:
1. “[T]he inference of
a private cause of action not otherwise authorized by the statute must be consistent with the evident legislative intent and, of course, with the effectuation of the purposes intended to be served by the Act.”
2. “A frequently stated principle of statutory construction is that when legislation expressly provides a particular remedy or remedies, courts should not expand the coverage of the statute to subsume other remedies. ‘When a statute limits a thing to be done in a particular mode, it includes the negative of any other mode.’ Botany Worsted Mills v. United States, 278 U.S. 282, 289, [49 S.Ct. 129, 132, 73 L.Ed. 379] (1929). This principle of statutory construction reflects an ancient maxim — expressio unius est exclusio alterius.”
3. “[T]he most basic general principles of statutory construction must yield to clear contrary evidence of legislative intent. Neuberger v. Comm’r of Internal Revenue, 311 U.S. 83, 88, [61 S.Ct. 97, 85 L.Ed. 58] (1940).”
414 U.S. at 458, 94 S.Ct. at 693.
I.
Amtrak’s first principle, the imperative to ascertain legislative intention, requires that we examine the entire legislative package known as the Federal Election Campaign Act of 1971. This case is brought under Title II of the Act, containing amendments to Title 18 of the United States Code, including 18 U.S.C. § 610. There is no express provision for a civil remedy, public or private, in Title II. By contrast, Title III of the Act authorizes the Attorney General on behalf of the United States to commence a civil action for violation of its subchapter. See, 2 U.S.C. § 438(d) (l)-(5). This public cause of action in Title III supplements the penal provision of that Title, 2 U.S.C. § 441. See also, 11 C.F.R. §§ 20.10 and 20.11. In T.I.M.E., Inc. v. United States, 359 U.S. 464, 79 S.Ct. 904, 3 L.Ed.2d 952 (1959), the Court refused to imply a private right of action in favor of shippers under the Motor Carrier Act of 1935, 49 U.S.C. § 316(b) and (d) (Interstate Commerce Act, Part II), for overcharges by certified carriers. The government, as a shipper, brought suit against the carrier contending that this language imposed a statutory duty on motor carriers not to charge or collect other than “reasonable” rates and urged that a cause of action be implied. The Supreme Court refused to imply a cause of action. Noting that the provisions of Part I and III of the Interstate Commerce Act, relating to rail and water carriers, granted a private remedy to shippers, the Court emphasized that similar provisions were conspicuously absent in Part II relating to motor carriers. The Court said that creation of a remedy under these circumstances “would require a complete disregard of these significant omissions in Part II of the very provisions which establish and implement a similar right as against rail carriers in Part I.” 359 U.S. at 471, 79 S.Ct. at 908. I would apply the ratio decidendi of T.I.M.E., Inc., to these proceedings.
Further, Congress recently has had occasion to reexamine § 610. In the course of amending this section and enacting the Federal Election Campaign Act of 1971, Congress did not provide a private remedy to supplement the express criminal sanctions.
I detect no language in this Act manifesting Congressional intent to create a private right of action by implication similar to J. I. Case Co. v. Borak, supra, and Texas & Pacific Railway Co. v. Rigsby, 241 U.S. 33, 36 S.Ct. 482, 60 L. Ed. 874 (1916). I therefore would accept the cogent reasoning of the Tenth Circuit in Chavez v. Freshpict Foods, Inc., 456 F.2d 890, 895 (10th Cir.), cert. *428denied, 409 U.S. 1042, 93 S.Ct. 535, 34 L.Ed.2d 492 (1972):
We recognize that the tripartite classification of governmental powers— legislative, executive and judicial — has no absolutes, and that governmental functions are not easily defined as “legislative”, “executive” or “judicial”. But in the cases at bar the substantive rights relied upon by the appellants have been promulgated by Congress in the exercise of its power to enact penal statutes. In effect, appellants urge this court, under its classical adjudicative power, to legislate. When Congress was dealing with the subject matter of the statutes here involved, it was capable of clearly and directly providing the rights and remedies urged by the appellants.
II.
I am persuaded that this is a classic case for the application of Amtrak’s second principle which teaches: “when legislation expressly provides a particular remedy or remedies, courts should not expand the coverage of the statute to subsume other remedies.” A legislative schema expressly providing for a private remedy in one title of the Act and not in another title would call into play the familiar “principle of statutory construction [reflecting] an ancient maxim — ex-pressio unius est exclusio alterius.”
III.
Amtrak’s third principle, that statutory construction must yield to clear contrary legislative' intent, renews the previous emphasis on Congressional intent. But appellant conceded at oral argument that the Congressional history is devoid of any reference to a private civil remedy. Therefore, we lack any semblance of contrary legislative intent, let alone clear contrary legislative intent.
It seems to me, therefore, that a discussion of the necessity for destroying the influence over elections which corporations exercise through financial contributions and the recognition that corporate officials have no right to use corporate funds improperly, United States v. C. I. O., 335 U.S. 106, 113, 68 S.Ct. 1349, 92 L.Ed. 1849 (1948), is simply irrelevant to the narrow issue posed by this appeal: whether it can be properly concluded that a private civil right of action may be implied to supplement the penal provisions of Title II. Our polestar is Congressional intention. To imply such a right is to presume that Congress intended to provide for such an action, but overlooked its inclusion when the Federal Corrupt Practices Act was originally enacted, and that Congress overlooked it again when it enacted the comprehensive Federal Election Campaign Act of 1971. I cannot impute such derelictions to a Congress vitally concerned in a matter so universally discussed and the subject of manifest, if not all-consuming, public interest.
The Supreme Court’s entreaty for restraint in Amtrak is justified. Otherwise a reasoned case for an implied private right of action could be constructed within the framework of every federal criminal statute simply by showing that plaintiff is “within the class Congress sought to protect by prohibiting” certain conduct. Three comprehensive criminal codes have been introduced in the 93rd Congress: S.I., “Criminal Justice Codification, Revision and Reform Act of 1973,” described by its proponents, Senators McClellan, Ervin, and Hruska, as the lengthiest bill ever introduced in the Senate, exceeding the Internal Revenue Code of 1954; H.R. 6046; S. 1400, “Criminal Code Reform Act of 1973”; and H.R. 10047, reflecting the recommendations of the National Commission on Reform of Federal Criminal Laws, styled “Federal Criminal Code Reform Act of 1973.” Every criminal statute is designed to protect some individual, public, or social interest. The criminal statutes define offenses involving danger to the person, against property, against public order, health, safety and sensibilities, as well as offenses against national security, foreign relations, immigration *429and nationalization, integrity and- effectiveness of government operations, internal revenue and customs, civil rights and elections. Is it to be inferred that Congress is also considering an unwritten, but intended, comprehensive civil code at the same time ? I don’t think so.
If the “ambit of protection” test were to be applied to every criminal statute by the court, then it would follow that, given particular circumstances, a remedy could be fashioned to afford civil relief upon the breach of every criminal statute. And thus the federal judiciary, and not the Congress, would be defining the metes and bounds of federal court jurisdiction. But there is no authority for this, because it is the Congress, and not the federal judiciary, which creates subject matter jurisdiction for the federal courts. See, Sheldon v. Sill, 8 How. 440, 12 L.Ed. 1147 (1850); Ex Parte Mc-Cardle, 7 Wall. 506, 19 L.Ed. 264 (1869).
I am persuaded that the Amtrak court could not fail to notice the plethora of implied civil remedy eases which arose from an unrestricted application of J. I. Case Co. v. Borak, supra, and an overgenerous use of Justice Black’s overgenerous quotation in Bell v. Hood, 327 U.S. 678, 684, 66 S.Ct. 773, 777, 90 L.Ed. 939 (1946), that “federal courts may use any available remedy to make good the wrong done.” I am convinced that the Amtrak court consciously and deliberately applied the brakes and meant exactly what it said when it declared that a “private cause of action not otherwise authorized by the statute” may not be implied in the absence of clear “evidence of legislative intent.”
Although I recognize that the Presidential election of 1972 is a matter of dominant national, sociological and political interest in 1974, an imperative of a detached decisional process commands that neutral principles of construction be employed in all o.ur eases because of the precedential or institutional effect of our determinations. To find an implied civil cause of action for the plaintiff in this case is to find an implied civil right of action for every individual, social, or public interest which might be invaded by violation of any criminal statute. To do this is to conclude that Congress intended to enact a civil code companion to the criminal code. And to do this is to suggest that for every written volume of Title 18 of the United States Code there is an unwritten volume of Title 28.
Because I cannot begin to accept this notion, I would affirm the judgment of the district court.

. United States ex rel. Chapman v. Federal Power Commission, 345 U.S. 153, 156, 73 S.Ct. 609, 612, 97 L.Ed. 918 (1953).